Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 04/22/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claims 2 and 17-20 has been amended.  Claim 2 have been canceled.  Claims 2-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 04/22/2022 with respected to the rejection of Yen Chih-Jen. have been fully considered and are persuasive (see pages 11-12 of an amendment filed 04/22/22).  The rejection of Yen Chih-Jen has been withdrawn.
Allowable Subject Matter
3.	Claims 2-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Yen Chih-Jen, Dixit Anand and Rallabandi Madan G. taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 2: there is no teaching, suggestion, or motivation for combination in the prior art to “the input stage includes a first transistor including a gate that receives an input signal, a second transistor including a gate that receives a reference signal, a third transistor disposed adjacent to a drain of the first transistor. a fourth transistor disposed adjacent to a drain of the second transistor, a first time constant adjusting circuit electrically connected between a gate of the third transistor and the first node, the first time constant adjusting circuit having a variable load value, and a second time constant adjusting circuit electrically connected between a gate of the fourth transistor and the second node, the second time constant adjusting circuit having a variable load value” in a semiconductor integrated circuit as claimed in the independent claim 2.  Claims 3-16 are also allowed because of their dependency on claim 2; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “the input stage includes a first transistor including a gate that receives an input signal, a second transistor including a gate that receives a reference signal, a third transistor disposed adjacent to a drain of the first transistor, a fourth transistor disposed adjacent to a drain of the second transistor, a first time constant adjusting circuit electrically connected between a gate of the third transistor and the first node, a second time constant adjusting circuit electrically connected between a gate of the fourth transistor and the second node, and an offset suppression circuit electrically connected between the first and second time constant adjusting circuits and the first and second nodes” in a semiconductor integrated circuit as claimed in the independent claim 17; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “the input stage includes a first transistor including a gate that receives an input signal, a second transistor including a gate that receives a reference signal. a third transistor disposed adjacent to a drain of the first transistor, a fourth transistor disposed adjacent to a drain of the second transistor, a first time constant adjusting circuit electrically connected between a gate of the third transistor and the first node, a second time constant adjusting circuit electrically connected between a gate of the fourth transistor and the second node, and an amplitude adjusting circuit electrically connected between the first and second time constant adjusting circuits and the first and second nodes” in a semiconductor integrated circuit as claimed in the independent claim 18.  Claims 19-20 are also allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.